Order of the Family Court, Bronx County (Marjory Fields, J.), entered on or about October 26, 1987, following a fact-finding hearing, which found petitioner had harassed respondent mother and denied petitioner’s application for permanent custody of the parties’ child, is unanimously affirmed, without costs.
The petitioner in this child custody case objected to the respondent mother continuing to be the custodial parent of a child born to the unwed couple on June 15, 1986.
There is no merit to petitioner’s challenge to the sufficiency of the evidence at the fact-finding hearing or as to the court’s dispositional order granting respondent permanent custody of the child. Testimony was offered by a psychologist and two psychiatrists who, after examining the parties, recommended that the child remain with respondent. These experts concluded that the child had "bonded extremely well” with respondent and would suffer emotional trauma if removed from her care. Thus, the record amply supports the court’s conclusion that the best interests of the child are served by *546allowing the child to remain in respondent’s custody. (See, Friederwitzer v Friederwitzer, 55 NY2d 89.)
Finally, the court properly credited the testimony of respondent’s witnesses in support of her application for an order of protection based upon petitioner’s acts of violence and harassment of her in the presence of the child. The issuance of a final order of protection setting forth the form and manner of visitation by the petitioner father during the child’s minority need not be disturbed. Concur—Kupferman, J. P., Sullivan, Milonas, Asch and Smith, JJ.